                   Case 1:19-cv-09439-PKC Document 252 Filed 07/29/20 Page 1 of 2



                         S KADDEN , A RPS , S LATE , M EAGHER & F LOM                        LLP
                                                ONE MANHATTAN WEST
                                                                                                      FIRM/AFFILIATE OFFICES
                                                NEW YORK, NY 10001                                             -----------
                                                            ________                                        BOSTON
                                                                                                           CHICAGO
                                                    TEL: (212) 735-3000                                    HOUSTON
                                                    FAX: (212) 735-2000                                  LOS ANGELES
                                                                                                          PALO ALTO
                                                      www.skadden.com                                  WASHINGTON, D.C.
  DIRECT DIAL                                                                                             WILMINGTON
                                                                                                               -----------
212-735-2129                                                                                                   BEIJING
  DIRECT FAX
                                                                                                             BRUSSELS
917-777-2129                                                                                                FRANKFURT
  EMAIL ADDRESS                                                                                             HONG KONG
ALEXANDER.DRYLEWSKI@SKADDEN.COM                                                                               LONDON
                                                                                                              MOSCOW
                                                                                                               MUNICH
                                                                                                                PARIS
                                                                                                            SÃO PAULO
                                                                       July 29, 2020                           SEOUL
                                                                                                             SHANGHAI
                                                                                                            SINGAPORE
                                                                                                                TOKYO
                                                                                                              TORONTO




                  BY ECF

                  The Honorable P. Kevin Castel
                  United States District Judge
                  Southern District of New York
                  500 Pearl Street
                  New York, NY 10007

                       RE: SEC v. Telegram Group, Inc. & TON Issuer Inc., No. 19 Civ. 9439(PKC)

                  Dear Judge Castel:

                          Pursuant to our discussion earlier today with Your Honor’s Law Clerk, we
                  respectfully request that the Court direct the sealing of the following docket entries.
                  We make these sealing requests in order to comply with the Court’s June 17, 2020
                  Sealing Order (ECF No. 238) (“Order”). More specifically, the 12 documents listed
                  require certain additional redactions that the Court approved in Appendix C of the
                  Order. As indicated below, fully redacted copies of these documents have already
                  been filed on the docket.

                          Defendants anticipate that these requests should resolve all remaining sealing
                  issues relating to documents publicly filed by Defendants in this action.

                             1. ECF No. 83-14 (Exhibit N to the McGrath Declaration, see Order,
                                Appendix C, p. 25, refiled as ECF No. 219-6)
                             2. ECF No. 170-11 (PX 2, see Order, Appendix C, p. 18-19, refiled as
                                ECF No. 187-1)
 Case 1:19-cv-09439-PKC Document 252 Filed 07/29/20 Page 2 of 2


The Honorable P. Kevin Castel
July 29, 2020
Page 2



          3. ECF No. 170-13 (PX 4, see Order, Appendix C, p. 19, refiled as ECF
              No. 187-3)
          4. ECF No. 170-15 (PX 61, see Order, Appendix C, p. 21, refiled as
              ECF No. 187-4)
          5. ECF No. 170-16 (PX 69, see Order, Appendix C, p. 21, refiled as
              ECF No. 187-5)
          6. ECF No. 170-17 (PX 70, see Order, Appendix C, p. 21, refiled as
              ECF No. 187-6)
          7. ECF No. 170-18 (PX 74, see Order, Appendix C, p. 21, refiled as
              ECF No. 187-7)
          8. ECF No. 170-21 (PX 101, see Order, Appendix C, p. 22, refiled as
              ECF No. 187-8)
          9. ECF No. 170-22 (PX 102, see Order, Appendix C, p. 22, refiled as
              ECF No. 187-9)
          10. ECF No. 170-24 (PX 109, see Order, Appendix C, p. 23, refiled as
              ECF No. 187-10)
          11. ECF No. 170-29 (PX 147, see Order, Appendix C, p. 23, refiled as
              ECF No. 187-12)
          12. ECF No. 170-32 (PX 152, see Order, Appendix C, p. 24, refiled as
              ECF No. 187-13)

      We are available if the Court has any questions regarding this request.

                                           Respectfully submitted,


                                           /s/Alexander C. Drylewski
                                           Alexander C. Drylewski

cc:   All Counsel of Record
